Opinion filed January 30, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-13-00230-CR
                                     ___________

          JOSE GUADALUPE CONTRERAS, JR., Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee

                      On Appeal from the 106th District Court
                              Gaines County, Texas
                          Trial Court Cause No. 12-4279


                      MEMORANDUM OPINION
      Appellant, Jose Guadalupe Contreras, Jr., entered an open plea of guilty to
the charged offense of felony driving while intoxicated and a plea of true to the
enhancement allegations. The trial court accepted Appellant’s plea, convicted him
of the offense, and assessed his punishment at confinement for twenty years. We
dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of his right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.). Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree that the
appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
            The motion to withdraw is granted, and the appeal is dismissed.


January 30, 2014                                                                PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


        1
          This court granted a motion for extension of time filed by counsel and gave Appellant thirty days in which
to exercise his right to file a response to counsel’s brief.

                                                         2